Citation Nr: 1204837	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held in October 2011, with the Veteran and the undersigned Veterans Law Judge sitting at the RO  A transcript of the hearing testimony (transcript) is associated with the claims folder.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral sensorineural hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

As an initial matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, while the Veteran's service enlistment examination report is of record, an examination report corresponding to his service separation is not.  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).




In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Concerning the claim here seeking service connection for hearing loss, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In addition, the director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The available service treatment records include the Veteran's service enlistment examination report, which made no mention of any complaints of, or findings relating to, hearing loss or tinnitus.  The Veteran's DD Form 214 MC confirms he served in the Marines as an engineer equipment operator and maintenance mechanic.  He is also shown to have served in Vietnam.

At his October 2011 hearing conducted by the undersigned, the Veteran testified that he worked as a heavy equipment mechanic and operator while in Vietnam.  See pages three and four of transcript.  He added that he worked in noisy repair shops with no ear protection, and that following his service discharge he was not exposed to noise in his job as a painter.  See pages four and seven of transcript.  The Veteran mentioned that he first noticed trouble with his hearing when he first returned from Vietnam but that he did not seek help until a couple of years ago.  See page eight of transcript.  He added that the tinnitus started a year or so after returning from Vietnam.  Id.  The Veteran also testified that a bomb dump blew up for a period of two weeks while he was on active duty.  See page nine of transcript.  As to why he did not seek treatment earlier from VA for his claimed disorders, the Veteran testified that such treatment made him feel uncomfortable and threatened.  See page 10 of transcript.  

Pertinent medical evidence on file includes a January 2008 VA audiology hearing test report which showed the Veteran to have poor speech comprehension.  The onset of his hearing loss was noted to be longstanding.  The report of a February 2008 VA audiological assessment shows that the Veteran gave a history of in-service noise exposure, and added he had bilateral tinnitus.  Audio testing showed the presence of bilateral sensorineural hearing loss.  Also discussed was the potential use of environmental sound enrichment for alleviation of tinnitus annoyance.  VA audiogram findings dated in February 2008 also show that bilateral hearing loss, as defined in 38 C.F.R. § 3.385, was present.  

The Board has considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignment during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  The Board also observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's testimony at his October 2011 hearing concerning in-service noise exposure and ringing in the ears as well as continuity of such symptomatology, to include hearing loss, since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit reiterated its interpretation of lay testimony adopted in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Id. at 6-7.  Of course, that is not to say that it will always be possible to establish a nexus through lay evidence, as there may be instances, such as the Waters case itself, in which the lay evidence falls short of satisfying the statutory standard.  Id.

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment and acknowledged in-service noise exposure, current findings of bilateral hearing loss and tinnitus, and contentions that such is related to acknowledged in-service noise exposure, and the heightened obligation to consider the benefit of the doubt rule in cases where service treatment records are found to be incomplete, the Board finds that both bilateral hearing loss (sensorineural) and tinnitus are causally related to noise exposure during active service.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


